            Case 3:20-cv-00235-JR     Document 13      Filed 05/11/20     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




ALLEN B. COX,                                              No. 3:20-cv-00235-JR

                      Plaintiff,                           ORDER

       v.


THE STATE OF OREGON,

                      Defendant.



HERNÁNDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation [9] on March 23, 2020,

in which she recommends the Court grant Defendant’s Motion to Dismiss [5]. The matter is now

before the Court pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).




1 - ORDER
         Case 3:20-cv-00235-JR         Document 13        Filed 05/11/20   Page 2 of 2




       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that the

objections do not provide a basis to modify the recommendation. The Court has also reviewed

the pertinent portions of the record de novo and finds no error in the Magistrate Judge’s Findings

and Recommendation.

                                        CONCLUSION

       The Court adopts Magistrate Judge Russo’s Findings and Recommendation [9].

Accordingly, the Court GRANTS Defendant’s Motion to Dismiss [5]. Any motion to amend the

complaint should be filed within 30 days of this order.

       IT IS SO ORDERED.



                       May 11, 2020
       DATED: __________________________________.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
